UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 MARTHA'S VINEYARDIDUKES                         )
 COUNTY FISHERMEN'S                              )
 ASSOCIATION                                     )
                                                 )
 and                                             )   Civil Case No. 10-1580 (RJL)
                                                 )
 MICHAEL S. FLAHERTY,                            )
                                                 )
                         Plaintiffs,             )
                                                 )
                  v.                             )
                                                 )
 GARY LOCKE, in his official capacity            )
 as Secretary of the Department of               )
 Commerce, et al.                                )
                                                 )
                         Defendants.             )
                                                 )

                                           ORDER

          For the reasons set forth in the Memorandum Opinion entered this date, it is this

rl          of September, 2011, hereby

          ORDERED that the defendants' Motion to Dismiss [#25] is GRANTED; it is

further

          ORDERED that the above-captioned case is DISMISSED with prejudice.

          SO ORDERED.
                                                               1